Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-12, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steinberg et al. US Pub. No. 2018/0113200.
Regarding claims 1 and 11, Steinberg teaches a system (Figures 1A and 2B) comprising: 
a light-emitter device (Figure 2B, 102 and 112); 
a pulser circuit configured to controllably cause the light-emitter device to emit at least one light pulse (paragraph 114 and 265; the processor controls the pulse duration of the light source); and 
a controller configured to carry out operations (paragraphs 264-265; “processor”), the operations comprising: 
determining information indicative of an emission angle (paragraph 262-264; Figure 11; each point in the figure 11 is direction to a specific region. The region is correlated to the emission angle); 
determining, based on the information, a desired shot power (paragraph 264; the power is increased for different regions where a return signal of an object is not found increasing the range of the lidar to determine the position of objects further in the range); and 
providing a signal to the pulser circuit so as to cause the light-emitter device to emit at least one light pulse having the desired shot power (paragraph 265; the processor adjusts the duration/pulse and power).
Regarding claims 2 and 12, wherein the light-emitter device is one of a plurality of light-emitter devices (Figure 2B, 102 and 112).
Regarding claims 6 and 16, further comprising: a mirror that is optically coupled to the light-emitter device, wherein the mirror is configured to direct the at least one light pulse toward an environment of the system (Figure 1A and 2B, 114 “scanning unit”).
Regarding claims 7 and 17,
Regarding claims 8 and 18, wherein the operations further comprises adjusting the angle of the surface of the mirror (Figure 1A and 2B, 114 “scanning unit”; the scanning unit moves the mirror).
Regarding claims 9 and 19, wherein the mirror comprises a prism mirror, wherein adjusting the angle of the surface of the mirror comprises rotating the prism mirror (paragraph 256; the mirror can be a prism mirror).
Regarding claims 10 and 20, further comprising a vehicle, wherein the operations further comprise receiving information indicative of objects within an environment of the vehicle (Figure 1A, 110).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg as applied to claims 1 and 11 above, and further in view of Wangler et al. US Pub. No. 20020140924.
Regarding claims 3 and 13, Steinberg is silent with respect to wherein the operations further comprise: determining, based on the information, a maximum possible shot range, wherein determining the desired shot power is further based on the maximum possible shot range.
However, Steinberg does teach to increase the power whenever a return signal is not measured (paragraphs 262-265).
Wangler teaches to verify a signal returned to validate the result when the result si within the minimum and maximum range and any signal inside those ranges should be stored as a function of angle (paragraphs 69, 72 and 73).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have determining, based on the information, a maximum possible shot range, wherein determining the desired shot power is further based on the maximum possible shot range for the purposes of increasing the accuracy of measurements by ensuring that the returning light signals are valid signals.
Regarding claims 4 and 14, Steinberg and Wangler are silent with respect to wherein determining the maximum possible shot range is based on an entry in a lookup table that corresponds to the emission angle.
However, Wangler does teach to store the results (paragraphs 69, 72 and 73). 
The examiner takes official notice it is well known to use lookup tables and storage solutions.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have determining the maximum possible shot range is based on an entry in a lookup table that corresponds to the emission angle for the purposes of increasing the speed of analysis by having results readily available in a look up table.
Regarding claims 5 and 15, Steinberg and Wangler do not specifically teach wherein the lookup table is updated dynamically based on real-time or historic point cloud data.
However, Steinberg teaches to store point cloud models of the surrounding area (paragraph 113). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the lookup table is updated dynamically based on real-time or historic point cloud data for the purposes of increasing accuracy of results by having the historic point cloud area updated in real time so that a moving vehicle can update the objects surrounding it and prevent collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180259623 teaches increasing the maximum distance range by increasing laser power (paragraph 32).
9128190 teaches using look up tables (col 28, lines 43-67).
7544945 teaches maximum range based on time of flight (col 3, lines 54-67).
5682229 teaches using look up tables (col 11 last paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877